UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6322



DENNIS I. GREEN,

                                            Petitioner - Appellant,

          versus


J. R. JAMES,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-570-3-HC-F)


Submitted:     May 25, 2000                  Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis I. Green, Appellant Pro Se. Jerri Ulrica Dunston, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis I. Green appeals from the district court’s orders dis-

missing some, but not all, claims from his 28 U.S.C. § 2241 (1994)

petition and denying his motion for reconsideration.    We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, see 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, see 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny Green’s motion for summary reversal and dismiss the

appeal as interlocutory.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2